Citation Nr: 9931882	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
(claimed as bilateral foot disorder).

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for bilateral ankle 
disorder.

4.  Evaluation of recurrent low back strain, currently 
evaluated as 10 percent disabling.

5.  Evaluation of residuals of stress fracture of the left 
tibia, currently evaluated as noncompensable.

6.  Evaluation of residuals of stress fracture of right 
tibia, currently evaluated as noncompensable.

7.  Evaluation of bilateral hearing loss, currently evaluated 
as 10 percent disabling.

8.  Evaluation of periodic tinnitus, currently evaluated as 
10 percent disabling.

9.  Evaluation of abdominal pain status post appendectomy 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 to May 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office, which granted service connection for residuals of 
right tibial stress fracture assigning a noncompensable 
evaluation; residuals of left tibial stress fracture 
assigning a noncompensable evaluation; recurrent low back 
strain assigning a noncompensable evaluation; hearing loss 
assigning a noncompensable evaluation; periodic tinnitus 
assigning a noncompensable evaluation; abdominal pain status 
post appendectomy assigning a 10 percent  evaluation; and 
denied service connection for a bilateral ankle disorder, a 
bilateral knee disorder, and a bilateral foot disorder.

In July 1997, the veteran's case was transferred to the 
Montgomery, Alabama VA Regional Office (RO) as the veteran 
had moved to Alabama.

In September 1998, the veteran and her representative 
appeared before a hearing officer at a hearing at the RO.  In 
a May 1999 Hearing Officer Decision, the veteran's evaluation 
for periodic tinnitus, hearing loss, and low back strain were 
each increased to 10 percent effective the date of the 
veteran's claim.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for his low back, hearing loss, 
appendectomy, bilateral stress fracture, and tinnitus 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Plantar fasciitis is attributable to service.

2.  Competent evidence of a bilateral ankle disorder is not 
of record.

3.  There is no competent medical evidence of record showing 
a nexus between the veteran's mild osteophytosis of the left 
ankle and her active service.

4.  There is no competent medical evidence of record showing 
a nexus between the veteran's patellar tendonitis and her 
active service.

5.  Low back strain has been manifested by limitation of 
motion of the lumbar spine with pain on all ranges of motion 
and occasional muscle spasm.

6.  Residuals of bilateral stress fractures have been 
manifested by tenderness to palpitation of the anterior 
tibial region and give way weakness on strength testing.

7.  Bilateral hearing loss has been manifested by a pure tone 
threshold average of 67 decibels in each ear with speech 
discrimination ability of 78 percent in each ear.

8.  Recent audiological evaluations have shown that the 
veteran's hearing loss disability was productive of no more 
than Level IV hearing in the each ear.

9.  The maximum schedular evaluation for tinnitus is 
currently in effect.

10.  The abdominal pain status post appendectomy is 
attributable to a tender and painful scar as a result of 
adhesions of the appendectomy.


CONCLUSIONS OF LAW

1.  Plantar fasciitis was incurred in service.  38 U.S.C.A. 
§  1110 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a bilateral ankle disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

4.  The criteria for a 20 percent evaluation for low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5291, 5292, 5295 (1999).

5.  The criteria for a 10 percent evaluation for residual of 
stress fracture of the left tibia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 
4.45, 4.73, Diagnostic Code 5312 (1999).

6.  The criteria for a 10 percent evaluation for residual of 
stress fracture of the right tibia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 
4.10, 4.40, 4.45, 4.73, Diagnostic Code 5312 (1999).

7.  The criteria for an evaluation in excess of 10 percent 
for a bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 3.383, 4.85, 4.86, 4.87 and Diagnostic Code 6100 (1998 & 
1999).

8.  There is no legal basis for a higher schedular evaluation 
for service-connected  tinnitus.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  

9.  Abdominal pain status post appendectomy is no more than 
10 percent disabling as to the scar.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R.§ 4.118, Diagnostic Code 7804 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran has appealed the denial of service connection for 
a bilateral foot disorder, a bilateral ankle disorder, and a 
bilateral knee disorder.  It must be determined whether the 
veteran has submitted a well grounded claim as to each of 
these issues.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Plantar fasciitis

Service medical records show that the veteran had mild 
asymptomatic pes planus at the time of her March 1993 service 
entrance examination.  During service, the veteran complained 
of bilateral foot pain and plantar fasciitis was diagnosed in 
February 1994.  At a January 1996 service examination, 
performed a few months prior to her discharge, the veteran 
complained of foot pain.  The evaluation of the feet was 
normal.  

At a July 1996 VA examination, the evaluation of the feet 
revealed no tenderness or swelling.  Range of motion was 
normal with dorsiflexion of 10 degrees and plantar flexion of 
45 degrees.  There was no diagnosis of a foot disorder.  At a 
November 1996 VA podiatry consultation, the veteran 
complained of bilateral heel pain for past 10 to 11 months.  
On evaluation, there was medial column collapse on weight 
bearing and pain on palpitation over the medial calcaneal 
tuberosity.  The assessment was bilateral plantar fasciitis. 

A November 1997 VA medical record indicates the veteran was 
seen complaining of foot pain and numbness in the plantar 
surface of the right foot.  The diagnoses included bilateral 
pes planus.

At her September 1998 hearing, the veteran testified that she 
no longer has an arch in her foot and that such resulted in 
more pressure on her heels.  

The Board has reviewed the probative evidence of record.  
Service medical records show that bilateral plantar fasciitis 
was diagnosed in 1994 during service and that the veteran 
continued to complain of foot pain throughout service.  
Shortly after service in 1996, VA medical records show that 
bilateral plantar fasciitis was diagnosed.  

As there were competent diagnoses of bilateral plantar 
fasciitis both during and after service and the veteran has 
continued to complain of foot problems, the Board finds that 
the medical records establish continuity of symptoms linking 
the current plantar fasciitis to the plantar fasciitis 
incurred in service.  Consequently, there is a basis for 
service connection.  38 C.F.R.  3.303(b) (1998).  In light of 
such evidence and given the absence of competent evidence 
against a nexus to the contrary, the Board concludes that 
service connection is warranted for bilateral plantar 
fasciitis.

B.  Bilateral ankle disorder

Service medical records reveal that the veteran complained of 
bilateral ankle pain and swelling as well as twisting her 
ankle during service.  The only diagnosis during service was 
strained Achilles tendon.  At a January 1996 service 
examination performed shortly before discharge, the veteran 
complained of ankle pain and reported that she had arthritis 
of the ankles.  The evaluation of the lower extremities was 
normal.

At a July 1996 VA examination, an evaluation of the ankles 
revealed no tenderness or swelling, dorsiflexion was 10 
degrees and plantar flexion was 45 degrees.  X-ray study of 
the ankles revealed normal bilateral ankle films other than 
very mild osteophytosis at the left talonavicular joint.  The 
impression was bilateral ankle pain secondary to overuse.

At her September 1998 hearing, the veteran testified that she 
experienced pain and swelling of the ankles and that she did 
not have full range of motion of her ankles.  She also 
referred to experiencing some instability.

At a November 1998 VA examination, it was noted that the 
veteran could heel and toe walk, but complained of burning 
and tingling in the feet with such activity.  A 
contemporaneous nerve conduction study of the lower 
extremities was normal and there was no evidence of 
conduction delay across either ankle.

Although the veteran has stated that she has a bilateral 
ankle disorder and such is due to service, her statements 
cannot serve to well ground the claim because she is not 
competent to make such an allegation. The veteran's claim for 
service connection for a bilateral ankle disorder is not well 
grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
assertion that she has a bilateral ankle disorder is not 
competent and does not establish a well grounded claim.  
Chelte v. Brown, 10 Vet. App. 268 (1997).

As there is no competent evidence of record of a diagnosis of 
a bilateral ankle disorder, the Board concludes that the 
veteran's claim for service connection for a bilateral ankle 
disorder is not well grounded and accordingly, the claim for 
service connection is denied.  38 U.S.C.A. § 5107 (West 
1991). 

Moreover, although there is a diagnosis of mild osteophytosis 
of the left ankle of record, there is no evidence of this 
condition in service, nor is there competent medical evidence 
linking the veteran's osteophytosis of the left ankle to 
active service.  Accordingly, a claim for service connection 
for osteophytosis of the left ankle is not well grounded.  
See Grottveit, 5 Vet.App. at 93.

C.  Bilateral knee disorder

Service medical records reveal that the veteran complained of 
bilateral knee pain during service.  In July 1995, she 
complained of throbbing pain in the knee, which occurred 
during physical training.  The examination showed 
retropatellar pain and positive apprehension patellar 
compression test.  Generalized laxity of the knees was the 
assessment.  At a January 1996 service examination performed 
shortly before discharge, the veteran complained of knee 
locking.  The evaluation of the lower extremities was normal.  
Service medical records do not show a diagnosis of a knee 
disorder.

At her July 1996 VA examination, evaluation of the knees 
revealed no tenderness, swelling, or instability.  Ranged of 
motion of the knees was described as normal with 0 degrees 
extension and flexion of 140 degrees.  The impression 
included bilateral knee pain secondary to overuse.  VA medial 
records from August 1997 to April 1998 show complaints of 
intermittent right knee pain, swelling, and giving way.  On 
evaluation, there was crepitus in the right knee, as well as 
anterior medial joint line tenderness when stressed; however, 
there was no edema and full range of motion.  The assessments 
included right knee internal derangement, patellar 
tendonitis, and history of bilateral patellar tendonitis.

At her September 1998 hearing, the veteran testified that she 
does not have full range of motion of her knees, she could 
not climb more than 10 stairs without pain, and that her 
knees swell.

At a November 1998 VA examination, the veteran's primary 
complaint was back pain, which radiated into the lower 
extremities.  On evaluation, she was able to squat halfway 
down and rise again.  There were no specific complaints, 
findings, or diagnosis of any difficulties with knees.  

The veteran's claim for service connection for a bilateral 
knee disorder, to include patellar tendonitis, is not well 
grounded.  The veteran is competent to report on that of 
which she has personal knowledge, that is what comes to her 
through her senses.  Layno, 6 Vet. App. at 470.  The Board 
has carefully considered the veteran's statements with 
respect to her claim; however, through her statements alone, 
she cannot meet the burden imposed by section 5107(a) merely 
by presenting her lay statements as to the existence of a 
disorder and a relationship between that disorder and her 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Grottveit, 5 Vet.App. at 93.  In the instant case, there is 
no competent medical evidence linking the veteran's patellar 
tendonitis to active service.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a bilateral knee disorder is not well grounded and is denied.

II.  Increased evaluations

The veteran contends that she is entitled to increased 
evaluations for her lumbar strain, hearing loss, tinnitus, 
abdominal pain status appendectomy, stress fracture of the 
right tibia, and stress fracture of the left tibia. 

Where the veteran is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  Thus, the 
Board finds that veteran's claims for increased evaluations 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). 

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
continued the issues as entitlement to increased evaluations.  
The veteran is not prejudiced by this naming of the issue.  
The Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the disorders addressed have not significantly 
changed and uniform ratings are appropriate in this case.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A.  Low back strain

Service medical records indicate that the veteran complained 
of low back pain with muscle spasms and was diagnosed with 
mechanical low back pain and lumbosacral strain.  Evaluations 
show paraspinal muscle spasms and tenderness.  At her January 
1996 examination, the veteran complained of low back pain and 
low back was diagnosed.  Service medical records from 
February to April 1996, just prior to her discharge, show 
treatment for complaints of low back pain with diagnoses of 
low back pain with radiculitis component and mechanical low 
back pain.  

At a July 1996 VA examination, the objective examination 
noted no CVA tenderness; nor was there any tenderness over 
the spine.  Range of motion of the back revealed forward 
flexion to 90 degrees, backward extension to 30 degrees, 
lateral flexion to 20 degrees, and bilateral rotation to 20 
degrees.  The examiner noted that there was no indication of 
significant discomfort.  The impression included low back 
pain secondary to lumbosacral strain.  There was no evidence 
of radiculopathy.

In October 1996, the Seattle RO established service 
connection for recurrent low back strain and assigned a 
noncompensable evaluation under Diagnostic Code 5295.

An April 1998 VA medical record indicates that the veteran 
was seen complaining of low back pain radiating up the spine 
with muscle spasm.  The veteran's history of chronic low back 
pain due to an injury in 1996 was noted.  On evaluation, the 
veteran walked slowly holding her back straight.  There was 
tenderness on the lumbar paravertebral muscles and mild 
muscle spasms in the left lumbar area were noted.  Straight 
leg raising caused back discomfort bilaterally and there was 
mild decrease in muscle strength in the lower extremities.  
The assessment was chronic low back pain with acute 
exacerbation. 

At her September 1998 hearing, the veteran testified that she 
experiences back pain which radiates up her spine as well as 
into her lower extremities.  She also reported experiencing 
numbness in her lower extremities due to back pain.

At a November 1998 VA examination, the veteran reported 
chronic back pain as a result of a lifting injury while in 
service.  She complained of constant back pain which was 
aggravated by quick turning movements, prolonged sitting or 
standing, bending and lifting.  She further reported 
intermittent pain radiating into both legs with tingling.  On 
evaluation, there was no spasm noted, but there was 
generalized tenderness to palpation of the back.  Range of 
motion exercises revealed flexion to 50 degrees, extension to 
10 degrees, lateral bending to 25 degrees, and lateral 
rotation to 35 degrees.  The examiner noted that the veteran 
complained of pain on all ranges of motion.  She could 
perform a fair heel and toe walk, but complained of burning 
and tingling pain in the lower extremities on such activity.  
A May 11, 1998 x-ray report described a partial neural arch 
defect at S1, which was transitional on a slight tilt toward 
to the right.  Otherwise, the lumbosacral spine was within 
normal limits.  The impression was chronic lumbar strain.  
The examiner stated that the veteran's pain could further 
limit functional ability during flare-ups or on increased 
activity, although this could not be determined with any 
degree of medical certainty.   

In a May 1999 decision, the RO increased the veteran's 
evaluation to 10 percent, effective May 15, 1996, the date of 
the original grant of service connection.

As set forth in the Schedule for Rating Disabilities, a 10 
percent evaluation is warranted for slight limitation of 
motion of the lumbar spine and for moderate and severe 
limitation of the dorsal spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.   A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine 
(Diagnostic Code 5292).  Severe limitation of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  Lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position warrants a 20 
percent evaluation.  A 40 percent evaluation would be 
appropriate when there is severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

After a careful review of the evidence of record, the Board 
finds that an evaluation of 20 percent is warranted at this 
time.  Initially, it is noted that the November 1998 VA 
examination did not show objective evidence of muscle spasm 
on extreme forward bending or unilateral loss of lateral 
spine motion in a standing position.  Rather, the examination 
made no reference to any lumbar muscle spasms and lateral 
bending was present to 25 degrees.  Therefore, a 20 percent 
evaluation pursuant to 38 C.F.R. Part 4, Code 5295 (1999) is 
not justified.  However, this examination did show that the 
veteran is currently experiencing moderate limitation of 
motion, such as to warrant a 20 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Code 5292 (1999).

The veteran is competent to report her symptoms.  However, 
she has not provided any basis to award an evaluation in 
excess of 20 percent for the lumbar spine.  The record 
establishes that there may be acute flare-ups, as 
demonstrated by the VA medical records.  However, even during 
a flare-up, she retained 50 percent of the range of motion.  
Although there was spasm, a 20 percent evaluation 
contemplates the presence of spasm.  See Code 5295.  
38 C.F.R. §§ 4.40, 4.45.  There was no evidence of more 
motion than normal and the veteran has not detailed excess 
fatigability.  There has never been evidence of a positive 
Goldthwait's sign, description of a severe strain, marked 
limitation of motion or abnormal mobility on forced motion.  
There was no indication of listing of the whole spine.  
Additionally, the range of motion exercises do not indicate 
severe limitation of motion of the lumbar spine. 
B.  Bilateral stress fractures

Service medical records reveal that the veteran complained of 
pain in the right and left legs.  Shin splints and stress 
injury were diagnosed.  A bone scan in May 1994 was negative 
for stress fracture.  At her January 1996 retention 
examination, the veteran complained of pain and cramping in 
her legs.  An evaluation of her lower extremities was normal.

At a July 1996 VA examination, the veteran complained of 
chronic pain in the shins bilaterally.  An evaluation of the 
lower extremities revealed no edema, normal motor and sensory 
examinations, and reflexes which were 2+ and equal 
throughout.  The impression included tibial stress fractures 
documented by inservice bone scan 
results.  In an October 1996 rating decision, the Seattle RO 
granted service connection for residuals of a stress 
fractures of the tibias and which were both assigned a 
noncompensable evaluation under Diagnostic Code 5099-5010.

A November 1997 VA medical record shows that the veteran was 
complaining of intermittent knee pain.  On evaluation, there 
was tenderness noted at the tibial junction and at the 
peroneal tendons with resistance to eversion of the foot.  
The impression included right peroneal tendonitis and shin 
splints.

At her September 1998 hearing, the veteran testified that her 
stress fractures have not healed and that she still 
experiences pain with prolonged walking and standing.  She 
reported that she has undergone physical therapy.

A November 1998 private x-ray evaluation of both tibias 
revealed no fractures or foci of bone destruction in either 
the tibiae or fibulae.

At a November 1998 VA examination, the veteran complained of 
burning pain over the anterior tibial region which was worse 
when climbing stairs.  On evaluation, there was tenderness to 
palpation over the anterior tibial region bilaterally with a 
patchy non-dermatomal type of decreased sensation to pin 
prick over both lower extremities.  On strength testing, give 
way weakness was noted.  There was no redness, heat, or 
swelling noted and reflexes were intact.  The impression 
included residuals of bilateral tibial stress fractures.  A 
contemporaneous nerve conduction study revealed no evidence 
of conduction delay, motor neuropathy, or sensory neuropathy 
in either lower extremity.  The examiner specifically noted 
that she demonstrated give way weakness on strength testing 
of the lower extremities and that pain could further limit 
the functional ability during flare-ups or increased 
activities.

In the instant case, the RO has rated the veteran's residuals 
of stress fracture of the left and right tibias under the 
provisions of Diagnostic Codes 5010 and 5099.  According to 
Diagnostic Code 5010, the disease is rated as arthritis due 
to trauma, substantiated by X-ray and is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis is rated on the basis of 
limitation of motion of the specific joint.  However, in the 
absence of limitation of motion, degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups warrants a 10 percent disability 
evaluation.  A 20 percent evaluation is warranted for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joints groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  In the instant case, the Board 
notes that x-ray evidence does not show any evidence of 
arthritis or even fracture.  Moreover, there have been no 
findings of limitation of motion of the lower extremities.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).
 
However, upon review of the evidence of record and in light 
of the findings of shin splints both during and after 
service, tenderness to palpation over the anterior tibial 
region bilaterally and give way weakness in strength testing 
on the most recent VA examination, as well as the diagnosis 
of peroneal tendonitis, the Board finds that the more 
appropriate Diagnostic Code is 5312 under muscle injuries.  
Under the Schedule for Rating Disablities, 38 C.F.R. § 4.73, 
Diagnostic Code 5312, a noncompensable evaluation is 
warranted for slight limitation of function of the anterior 
muscles of the leg, to include the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius.  A 10 percent evaluation requires moderate 
limitation of function of the anterior muscles of the leg, to 
include the tibialis anterior, extensor digitorum longus, 
extensor hallucis longus, and peroneus tertius.  A 20 percent 
evaluation is warranted for moderately severe limitation of 
function of the anterior muscles of the leg, to include the 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (1999).

The Board concludes that based on the examiner's opinion that 
there was give way type weakness on strength testing and that 
pain could further limit the functional ability during flare-
ups or increased activities, the evidence supports a finding 
of a 10 percent evaluation for residual of stress fracture of 
the left tibia and residual of stress fracture of the right 
tibia.  However, an evaluation in excess of 10 percent for 
each tibia is not warranted.  The veteran was able to perform 
heel and toe walk fairly well and was able to squat and arise 
again, and the examiner did not indicate that such findings 
were moderately severe.     


C.  Hearing loss

Service medical records show that in a March 1993 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
0
10
LEFT
10
0
10
10

At a January 1996 retention examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
45
35
LEFT
50
35
40
40

Bilateral hearing loss was diagnosed.  

An April 1996 audiogram, just prior to separation from 
service, the veteran exhibited pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
20
25
LEFT
25
25
35
30

However, it was noted that the test reliability was 
questionable.  Speech discrimination scores were 92 percent 
in the right ear and 80 percent in the left ear.

During a September 1996 VA audiogram, the veteran's pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
40
LEFT
40
45
45
40

The Maryland CNC speech recognition scores were 92 percent in 
the right ear and 88 percent in the left ear.  The diagnosis 
was moderate sensorineural hearing loss in both ears.  The 
Seattle RO, in an October 1996 rating decision, established 
service connection for hearing loss and assigned a 
noncompensable evaluation.

At a May 1997 VA audiology evaluation, the veteran complained 
of ear pain.  On evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
65
65
LEFT
50
60
60
70

The Maryland CNC speech recognition scores were 92 percent in 
the both ears.  The diagnosis was moderate to moderately 
severe sensorineural hearing loss in both ears.

At an October 1998 VA audiology evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
70
75
LEFT
65
65
70
70

The Maryland CNC speech recognition scores was 78 percent in 
the both ears.  The diagnosis was moderate to moderately 
severe sensorineural hearing loss in both ears.

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. Part 4, including §§ 4.85, 4.86, 
4.87 and Diagnostic Codes 6100-6110 (1998 & 1999).  The Court 
has noted that the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

Additionally, 38 C.F.R. § 4.86 was recently revised, section 
(a) states that when the pure tone threshold at each of the 
specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (Effective May 12, 1999).

The Board notes that based on the evidence presented, in the 
May 1999 decision, the RO increased the veteran's evaluation 
for bilateral hearing loss to 10 percent effective May 15, 
1996.  The findings of the October 1998 VA audiological 
evaluation indicate that the veteran exhibited a Level IV 
hearing loss in both ears.  38 C.F.R. § 4.85, Table VI (1998 
& 1999).  These findings do not warrant the assignment of an 
evaluation in excess of 10 percent under either the old or 
the new provisions of 38 C.F.R. Part 4, including §§ 4.85, 
4.86, 4.87 and Diagnostic Codes 6100, 6101 (1998 & 1999).   


D.  Tinnitus

Service medical records show a complaint of tinnitus in April 
1996 just prior to discharge, which she claimed had been 
present for about four weeks.  At a September 1996 VA 
audiological examination, it was noted that the veteran had 
been exposed to noisy environment beginning in 1994.  She 
reported periodic ringing or humming in the ears 
approximately 4 times per day.  Bilateral periodic tinnitus 
was diagnosed.  In the October 1996 decision, the Seattle RO 
established service connection for tinnitus and assigned a 
noncompensable evaluation.

At her September 1998 hearing, the veteran testified that she 
experiences constant ringing in her ears.

At an October 1998 audiological evaluation, the veteran 
described high-pitched tinnitus of medium loudness that was 
annoying and interfered with conversation.  On evaluation, 
bilateral constant tinnitus was noted.  

In a May 1999 rating decision, the Montgomery RO increased 
the veteran's evaluation for tinnitus to 10 percent, 
effective from May 1996.  

Prior to June 10, 1999, persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma is rated 10 
percent disabling.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
Recurrent tinnitus is rated 10 percent disabling under a 
revision to Diagnostic Code 6260 effective May 1999.  Ten 
percent is the maximum schedular rating provided under the 
old and new criteria.

The veteran is presently receiving the maximum schedular 
rating for tinnitus. Although the rating criteria for 
tinnitus have been revised during the course of this appeal 
and the RO has not had an opportunity to consider the claim 
under the new criteria, such is not necessary, as the maximum 
schedular rating remains 10 percent. That is the rating 
currently assigned for the veteran's tinnitus.

In reaching this determination, the Board has considered 
whether any other diagnostic code is applicable.  The Board 
finds that the diagnostic code assigned is directly on point 
and that resort to other codes would be inappropriate in the 
absence of other manifestations. 

E.  Abdominal pain, status post appendectomy

Service medical records reveal that the veteran underwent an 
exploratory laparotomy and appendectomy during an October 
1994 hospitalization for abdominal pain in the right upper 
quadrant and left lower quadrant due to pyelonephritis and 
possible appendicitis.  Service records indicate that the 
veteran continued to complain of abdominal pain.  Evaluations 
revealed positive bowel sounds and tenderness to palpitation 
in the suprapubic region with no rebound or guarding.  A 
surgical scar at midline was noted.  Diagnoses included 
abdominal pain probably secondary to adhesions and non-
surgical abdominal pain.  A fluoroscopy of the small bowel 
was negative with no evidence of malabsorption, mucosal edema 
or infiltration, obstruction, or inflammatory or neoplastic 
changes. 
At a January 1996 retention examination, an abdominal 
surgical scar as a result of the veteran's appendectomy was 
noted.

At a July 1996 VA examination, an evaluation revealed a 
vertical incision with some tenderness in the inferior aspect 
of the incision.  No evidence of infection was present.  The 
impression included status post appendectomy with residual 
discomfort, most likely secondary to adhesions.  In an 
October 1996 rating decision, the Seattle RO established 
service connection for abdominal pain status post 
appendectomy and assigned a 10 percent evaluation under 
Diagnostic Code 7899-7804.

VA medical records from August 1997 show that the veteran was 
complaining of abdominal pain, which consisted of a pulling 
sensation.  On evaluation, bowel sounds were positive,  the 
abdomen was soft to palpation, and there was no organomegaly, 
masses or tenderness.  Horizontal and vertical well healed 
scars were noted.  The assessment was musculoskeletal pain 
related to abdominal scar adhesions.

In her January 1998 substantive appeal, the veteran 
acknowledged that the 10 percent evaluation was the maximum 
evaluation for this disability.  At her September 1998 
hearing, the veteran testified that she experienced cramping 
in her abdomen and that the abdominal pain was related to 
scar tissue.

Under the criteria set forth in the Schedule for Rating 
Disabilities, a 10 percent evaluation is warranted for a scar 
which is tender and painful on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  According to 
Diagnostic Code 7805, other scars are rated under the 
limitation of function of the area affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  Here, the area 
affected is the abdomen.  Although the veteran has complained 
of cramping and pain in the abdomen, there have been no 
findings of limitation of function due to such.  The most 
recent VA medical records assessed musculoskeletal pain 
related to abdominal scar adhesions.  
 
An evaluation in excess of 10 percent is not warranted.  
Under Diagnostic Code 7804, the veteran is receiving the 
maximum evaluation, and thus an evaluation in excess of 10 
percent is not available.  38 C.F.R. § 4.118, Diagnostic Code 
7804. The veteran is competent to assert that her disability 
warrants a higher rating.  However, the physicians' expertise 
puts them in a better position to determine the extent of the 
disability.  In this case, there is no medical evidence that 
establishes that the veteran has any significant impairment 
of motion.  38 C.F.R. §  4.7 (1998). The veteran's abdominal 
pain status post appendectomy is no more than 10 percent 
disabling.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for abdominal pain 
status post appendectomy.  That claim, accordingly, fails.  
Stated differently, the preponderance of the evidence 
establishes that there is no functional impairment.

 
ORDER

Service connection is granted for bilateral plantar 
fasciitis.  Service connection for a bilateral ankle disorder 
is denied.  Service connection for a bilateral knee disorder 
is denied.  A 20 percent evaluation for recurrent low back 
strain is granted subject to the laws and regulations 
governing the award of monetary benefits.  A 10 percent 
evaluation for residuals of stress fracture of the left tibia 
is granted subject to the laws and regulations governing the 
award of monetary benefits.  A 10 percent evaluation for 
residuals of stress fracture of the right tibia is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  An evaluation in excess of 10 percent for 
bilateral hearing loss is denied.  An evaluation in excess of 
10 percent for tinnitus is denied.  An evaluation in excess 
of 10 percent for abdominal pain status post appendectomy is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals







